DETAILED ACTION
Claims 1, 3-6, and 8-20 are pending, and claims 1, 3-6, and 14-20 are currently under review.
Claims 8-13 are withdrawn.
Claims 2 and 7 are cancelled.
Claims 18-20 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.

Response to Amendment
The amendment filed 10/21/2021 has been entered. Claims 1, 3-6, and 8-17, and newly submitted claim(s) 18-20, remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3-6, 14-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasukawa et al. (JP2015201628, machine translation referred to herein).
Regarding claim 1, Kasukawa et al. discloses a Sm-Fe-N magnet alloy with Zn alloyed therein [0001, 0014].  Kasukawa et al. further discloses the presence of a magnetic phase mainly containing Sm-Fe-N, which the examiner reasonably considers to meet the limitation of a magnetic phase as claimed [0024].
Kasukawa et al. does not expressly teach a structure of a Zn phase and intermediate phase having oxygen ratios/contents as claimed.  However, the examiner submits that these features would have been expected in the magnet alloy of Kasukawa et al. as will be explained further below.  Specifically, applicants disclose that the claimed structure of a Zn phase and intermediate phase with predetermined oxygen ratios serves to improve coercive force properties [0010, 0020, 0053 spec.]; wherein said structure is particularly obtained by mixing Sm-Fe-N rare earth magnet powder with Zn particles in an amount of 1 to 20 weight percent and having a Zn particle size ranging from 10 nm to 500 micrometers [0050, 0062, 0074, 0087 spec.], followed by subsequent 
Kasukawa et al. discloses a similar Sm-Fe-N alloy composition, as explained above.  Kasukawa et al. additionally discloses processing said Sm-Fe-N alloy by mixing Sm-Fe-N particles with Zr particles in an amount of 3 to 20 mass percent having a particle size range of 5 to 10 micrometers [0016, 0038, 0041], and then subsequently heat treating the mixed magnet alloy powders at above 400 degrees C up to 460 degrees C for up to 2 hours [0061-0062].  Since Kasukawa et al. discloses a similar magnet composition (as stated above) as well as a processing method that closely resembles the inventive processing method of the instant specification, the examiner submits that similar/overlapping structure of a Zn phase, intermediate phase, and oxygen ratios therein would have been expected or would have naturally flowed from the disclosure of Kasukawa et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145.
The examiner’s position is further bolstered by the disclosure of coercive force values by Kasukawa et al. of up to 1940 kA/m [table3], which the examiner recognizes to be the same benefit of the claimed Zn phase, intermediate phase, and corresponding oxygen ratios as disclosed above.
Kasukawa et al. further discloses controlling oxygen to be 1.5 mass percent or less, which the examiner submits is substantially close to the instantly claimed range of 1.55 to 3 mass percent (ie. a difference of only 0.05 percent) such that prima facie evidence of obviousness exists because similar properties 
Regarding claim 3, Kasukawa et al. discloses the magnet of claim 1 (see previous).  Kasukawa et al. does not expressly teach a Sm2O3 phase as claimed.  However, the examiner submits that this feature would have been expected to be present in the disclosure of Kasukawa et al. as will be explained further.  The instantly claimed Sm203 phase with an la-3 structure is specifically disclosed by applicant to be obtained during a heat treatment step at T-30 to 500 degrees C, wherein T is a melting point of Zn (ie. approximately 420 degrees C) [0097 spec.].
Kasukawa et al. discloses a similar Sm-Fe-N material composition as explained above, wherein said material is further processed with an overlapping heat treatment step at above 400 degrees C up to 460 degrees C as stated previously, which is recognized to overlap the aforementioned heat treatment parameters disclosed by applicant such that the processing of Kawashita et al. closely resembles the processing which is expressly disclosed to obtain the 
Regarding claim 4, Kasukawa et al. discloses the magnet of claim 1 (see previous).  Kasukawa et al. further discloses that the magnetic particles which make up the “magnetic phase” as claimed can be SmFe17N3, which falls within the instantly claimed ranges [0114].
Regarding claims 5-6, Kasukawa et al. discloses the magnet of claim 1 (see previous).  Kasukawa et al. does not expressly teach a texture parameter as claimed.  However, the examiner submits that this feature would have been expected to be present in the disclosure of Kasukawa et al. as will be explained further.  
As disclosed by applicants, the instantly claimed texture parameter corresponds to a degree of crystallinity of the rare earth magnet alloy, wherein a desirable degree of crystallinity (and the claimed texture value) are achieved by fulfilling the claimed oxygen ratio of claim 1 [0058 spec.].  Applicant also discloses that the claimed texture values are also directly affected by a particle size of the Zn particles being with 10 nm to 500 micrometers [0074-0075 spec.].
As stated previously, Kasukawa et al. discloses a Zn particle size that falls within the above mentioned range (see previous).  Furthermore, since a similar 
The examiner’s position is further bolstered by the fact that the claimed texture values are further disclosed by applicant to achieve desirable coercive force values similar to the oxygen ratio as disclosed above (see previous) [0057, 0059 spec.].  Since Kasukawa et al. teaches coercive force values of 1940 kA/m or higher (which are comparable to the coercive force values obtained by the instant specification), a similar texture parameter relative to that as claimed would have been expected because applicant expressly teaches that the claimed texture value directly affects magnetic properties of coercive force as stated previously.
Regarding claims 14-15, Kasukawa et al. discloses the magnet of claim 1 (see previous).  Kasukawa et al. does not expressly teach an oxygen content as claimed.  However, as shown above, the examiner submits that a similar feature of oxygen content would have been expected to be present in the alloy of Kasukawa et al. in view of the aforementioned similar material composition and overlapping manufacturing parameters absent concrete evidence to the contrary.
Regarding claims 16-17, Kasukawa et al. discloses the magnet of claim 1 (see previous).  As stated previously, Kasukawa et al. further discloses controlling oxygen to be 1.5 mass percent or less, which the examiner submits is 
Regarding claim 19, Kasukawa et al. discloses the magnet of claim 1 (see previous).  The examiner notes that the instantly claimed limitations of x, y, z, w, etc. are not claimed to be non-zero amounts.  Thus, the examiner reasonably considers the composition of Kasukawa et al. to meet the instant claim wherein z, s, and t are amounts of zero.

Allowable Subject Matter
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 18 is directed to a magnet composition and structure as claimed wherein an oxygen amount is limited to 2 to 3 weight percent.  Claim 20 is directed to a magnet composition and structure as claimed having a compositional formula as claimed.  There is no prior art of record that teaches the aforementioned limitations.
The closest prior art of record is Kasukawa et al. as relied upon in the previous and current office actions.  Kasukawa et al. does not teach an oxygen content as claimed, and further provides a comparative example having an oxygen content above 2 weight percent (at 2.3 weight percent) having undesirable properties [table3].  Thus, Kasukawa et al. expressly teaches away from the claimed oxygen amount of claim 18.  Regarding claim 20, the examiner notes that claim 20 expressly requires a magnet composition having a separate  ZnM2 constituent.  This is not disclosed in Kasukawa et al. and is further not taught or suggested by any other prior art in the scope of independent claim 1.  Thus, there is no prior art of record that teaches or suggests all of the claimed limitations.

Response to Arguments
Applicant's arguments, filed 10/21/2021, regarding the previous rejections over Kasukawa et al. have been fully considered but they are not persuasive.
Applicant first argues that Kasukawa et al. discloses an upper limit of 1.5% oxygen, such that one of ordinary skill would not have been motivated to modify said upper limit to be at least 1.55% as claimed.  In response, the examiner notes that the previous and current rejections never alleged this point.  Rather, the prima facie case of obviousness is based on closeness of ranges such that similar properties are present.  See MPEP 2144.05(I).  The previous and currently relied upon obviousness rationale never purported modification of the range of Kasukawa et al.  Thus, applicants’ arguments are moot.
Applicant then argues that Kasukawa et al. teaches away from the claimed oxygen range.  The examiner cannot concur.  As stated previously, Kasukawa et al. indeed teaches controlling the oxygen content to be 1.5% or less to achieve desired magnetic properties.  However, Kasukawa et al. also discloses that a low oxygen content results in difficult handling and control of magnetic orientation [0043].  Thus, while Kasukawa et al. expresses a preference for lower oxygen amounts of less than 1.5%, at the same time it provides the motivation for one of ordinary skill in the art to focus on oxygen levels above Kasukawa’s ‘suitable’ range of up to 1.5% and to explore oxygen levels above said range in order to avoid difficulties in handling or controlling magnetic orientation.  See MPEP 2144.05(III).  The examiner cannot consider a sufficient teaching away to exist that would strictly discourage one of ordinary skill from utilizing oxygen levels at or slightly above the disclosed oxygen amount of 1.5%.  The examiner’s position is further bolstered because Kasukawa et al. discloses obtaining coercive forces up to 955 kA/m even at oxygen amounts of 
Applicant then argues that the limitation of “an oxygen content of the intermediate phase is from…” would not be expected in Kasukawa et al. because a similar method of manufacturing has not been established.  Namely, Kasukawa et al. does not teach limiting an oxygen amount in an improving agent to be 1 mass percent or less.  Applicant further argues that one of ordinary skill would recognize this step to be materially significant in obtaining the claimed feature.  The examiner cannot concur.  
Again, it is noted that the examiner has demonstrated that Kasukawa et al. teaches a substantially similar method as stated above (emphasis added).  Applicant again argues that the improving agent addition is a materially significant step, but applicant still fails to provide any concrete evidence supporting this allegation.  Although applicant alleges that one of ordinary skill would recognize this step to be significant, the examiner cannot concur with applicants’ mere conclusory remarks absent concrete evidence to the contrary.  Specifically, it is noted that oxygen can be reasonably controlled in several possible ways (ie. controlling oxygen of initial powders without an “improving agent” powder, further heat treatment parameters, etc.).  Thus, contrary to applicants’ remarks, one of 
Since Kasukawa et al. achieves similar magnetic properties relative to the instant application as stated previously, which is the same effect of obtaining the claimed feature of oxygen content as expressly disclosed by applicants specification as explained above, the examiner’s above position is further bolstered absent concrete evidence to the contrary (emphasis added.  Thus, the examiner cannot consider the feature of an improving agent oxygen content to be materially significant or required absent concrete evidence to the contrary, which applicant has not provided.

Conclusion
Claims 1, 3-6, 14-17, and 19 are rejected.
Claims 18 and 20 are objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734